Citation Nr: 1806056	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-15 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and an anxiety disorder.

2.  Entitlement to service connection for a heart disability, to include as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

4.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2012 and January 2013 on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show the Veteran failed, without cause, to appear for a scheduled Board hearing in April 2017.  Therefore, his request for a hearing is considered as having been withdrawn.


FINDINGS OF FACT

1.  The Veteran is not shown to have served at a location for which exposure to an herbicide agent may be presumed nor is he shown to have been otherwise exposed to herbicide agents or specific chemical compounds during active service.

2.  The evidence shows the Veteran likely experienced harassment during active service, but that the criteria for a diagnosis of PTSD were not met.

3.  An acquired psychiatric disorder was not manifest during service, a psychosis was manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disorder is etiologically related to service.

4.  A heart disability was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

5.  Hypertension was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

6.  Type II diabetes mellitus was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and an anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2017).

2.  The criteria for service connection for a heart disability, to include as a result of herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension, to include as a result of herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for type II diabetes mellitus, to include as a result of herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board notes that in correspondence dated in March 2012 the Veteran stated he had been treated for PTSD in the 1980's, but that he provided no additional information as to that treatment.  In response to an August 2012 VA request for additional information the Veteran reported that he had only VA treatment.  Although VA records also show the Veteran is receiving Social Security Administration (SSA) disability benefits, the Board finds there is no indication of any existing medical records pertinent to the issues on appeal.  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  During the course of this appeal VA revised its regulations to reflect that mental disorder diagnoses are based upon the criteria provided in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association.  38 C.F.R. § 4.125(a) (2017).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  VA describes personal trauma for the purpose of disability compensation claims based on PTSD, as referring broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Provided examples include assault, battery, robbery, mugging, stalking, and harassment.  See M21-1.IV.ii.1.D.4.a.

Certain chronic diseases, including cardiovascular disease, hypertension, diabetes mellitus, and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

For VA purposes, "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  The requirement of two or more blood pressure readings on at least three different days applies only to an initial diagnosis of hypertension diagnosis.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

Certain disorders, including type II diabetes mellitus and ischemic heart disease, if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes under this law does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular disease, hypertension, diabetes mellitus, and psychoses are qualifying chronic diseases.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, a depressive disorder, and an anxiety disorder, a heart disability, hypertension, and type II diabetes mellitus as a result of active service.  In statements in support of his claims he witnessed a riot at Lowry Air Force Base, that he experienced racial prejudice during service, that glass had been placed in his food and he received death threats at Beale Air Force Base, and that a boyhood friend had been killed in Vietnam.  

The Veteran also asserted that he was exposed to an herbicide agent, Agent Orange, and chemicals in his duties as a warehouseman at Lowry Air Force Base and Beale Air Force Base.  He does not contend, and the evidence does not indicate, served at a location for which exposure to an herbicide agent may be presumed.  He provided copies of internet-source documents which listed "Lowery AFB" as a military based known to be contaminated.  He also provided a copy of a law firm newsletter noting that asbestos had been removed from Lowry Air Force Base after its closure.  

Service treatment records are negative for complaint, treatment, or diagnosis related to an acquired psychiatric disorder, a cardiovascular disorder, or diabetes mellitus.  The Veteran's March 1969 separation examination revealed normal clinical evaluations of the heart, vascular system, endocrine system, and psychiatric system.  In an associated report of medical history the Veteran denied having or having ever had high or low blood pressure and depression or excessive worry.  A January 2013 VA memorandum found that the Veteran's claimed exposure to herbicides at Lowery Air Force Base and Beale Air Force Base were unverifiable.  It was noted that a search did not document any herbicide testing or storage at these facilities.  

VA treatment records include a July 2011 report noted an examination revealed the Veteran did not meet the criteria for a diagnosis of PTSD.  An October 2011 report noted there was subsyndromal depression and PTSD, and noted Axis I diagnoses of depression, not otherwise specified, and anxiety disorder, not otherwise specified.  A December 2012 report noted depressive symptoms that did not meet the criteria for a diagnoses of major depressive disorder and anxiety symptoms that did not meet the full criteria for a diagnosis of PTSD.  Records include diagnoses of depressive disorder, essential hypertension, diabetes mellitus, and heart disorders without opinion as to etiology. 

A February 2012 VA examination included diagnoses of type II diabetes mellitus with a date of diagnosis in 2008 and diagnoses of ischemic heart disease, coronary artery disease status post myocardial infarction, ischemic cardiomyopathy, and congestive heart failure with a date of diagnoses in 2007.  The examiner found it was less likely that the current heart disorders were incurred in or caused by an in-service injury, event, or illness.  As rationale it was noted that the Veteran's service treatment records were negative for symptoms, treatment, or diagnosis of a heart condition and his blood pressures were in the normal range throughout his service.  It was noted that the Veteran's heart disorders developed and were diagnosed in 2007 and that the objective evidence did not support a current diagnosis of hypertension.  

A March 2012 VA mental disorders examination provided diagnoses under DSM-IV criteria including depression, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner noted that the Veteran's history revealed possible anxiety related to post-service stressor, medical illness, and financial problems.  It was noted the Veteran's reported stressors included big problems related to racism, hate speech, and riots on base, but the examiner found no syndromal PTSD was identified in that examination or any other psychiatric follow-up or psychological examination.  

Based on the foregoing, the Board finds the Veteran is not shown to have served at a location for which exposure to an herbicide agent may be presumed nor is he shown to have been otherwise exposed to herbicide agents or specific chemical compounds during active service.  The persuasive evidence demonstrates that the criteria for a diagnosis of PTSD have not been met.  The mental disorder diagnoses provided in the December 2012 VA examination report are supported by the reported findings.  See 38 C.F.R. § 4.125(a).  

The Board further finds that the evidence demonstrates that an acquired psychiatric disorder, a heart disability, hypertension, and type II diabetes mellitus were not manifest during service, that a cardiovascular disease, hypertension, diabetes mellitus, and psychosis were not manifest within one year of active service discharge, and that the preponderance of the evidence fails to establish that present disabilities are etiologically related to service.  The Board finds that the February 2012 and March 2012 VA medical opinions are persuasive that the present disabilities developed many years after service and that these findings are not contradicted by any other medical opinion.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the lay statements and reported symptom manifestations history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has PTSD, depression, a heart disability, hypertension, and type II diabetes mellitus as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that any pertinent symptoms were observed during or within one year of service discharge.  Nor is he shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise pertinent to the matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for   is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and an anxiety disorder, is denied.

Entitlement to service connection for a heart disability, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


